By Division A, composed of Chief Justice PROVOSTY and Justices OVERTON and LECHE.
PROVOSTY, C. J.
Plaintiff sues his wife for a divorce on the ground that they “have been living separate and apart continuously for a period, of seven years.” Act No. 269, p. 557, of 1916.
Exceptions of no cause of action and res judicata were sustained below, and the suit was dismissed.
In the first former suit, based on precisely the same ground, an exception of no cause of action was sustained, and the suit was dismissed, and no appeal was taken.
In a second former precisely similar suit a similar exception was filed, coupled, as in the present case, with an exception of res judicata; and the exceptions were sustained, and the suit was dismissed; and no appeal was taken.
There must be the same result now. The two other suits were between the same parties, on 'the same facts. ,and on the same ground, and for the same object
Judgment, affirmed.
Rehearing refused by the WHOLE COURT.
Justices O’NIELL, LAND, and BAKER, dissent from the refusal of a rehearing.